Title: From James Madison to James Leander Cathcart, 18 April 1802
From: Madison, James
To: Cathcart, James Leander


Sir,
Department of State, April 18th. 1802
In a letter with which Capt. Sterrett was lately charged for you and of which a duplicate has been since forwarded, it was intimated that your services might be called for, and that it would be advisable for you to be prepared to embark at a short notice. I hope that this letter will have reached you, and have had its effect. The disposition to peace expressed by the Bashaw of Tripoli, on the appearance of Commodore Dale before that place, with the impression which it is hoped has been made on him by the course and circumstances of the War, have led the President to conclude that the time is come when negotiations may advantageously take place. In order to make them more efficacious it is intended that the whole of our naval force destined for the mediterranean under the command of Capt. Morris, should rendezvous before Tripoli; and the Adams frigate being the last that is to sail for that purpose, Capt. Campbell will be the bearer of this dispatch.
The President confiding in your capacity, experience, and faithful regard to the interests of the United States, has thought proper that you should accompany this expedition, and be charged with the negotiation, which is to be combined with it. You are accordingly instructed to embark and attend under such arrangements as Capt. Morris shall provide; and to proceed, as circumstances may invite, to the execution of the trust. As it is evidently desirable that the first overtures should come from the Bashaw, you will wait a reasonable time for the effect of his disposition on this subject, or of the awe inspired by a display of our force before his eyes and his Capital. Should no advances be made on his part, you may open a communication by referring to the wish heretofore expressed by the Bashaw, that an accommodation of differences might be brought about; and by observing that the President on being informed of it, had instructed you to let him know that notwithstanding the causeless and provoking declaration of war; and the force which is prepared and preparing by the United States to carry it on with full effect; yet from a love of peace in the United States, they are willing to receive him into friendship on the proper terms, which he may be told will include some indemnification for the expense which he has occasioned to the United States. This is a condition, however, which if not likely to be yielded, need not be pressed farther than will shew the high ground taken in the negotiation, and than will consist with a dignified release of the demand. But you are in the most peremtory manner to stifle every pretension or expectation that the United States will on their side make the smallest contribution to him as the price of peace. To buy peace of Tripoli, is to bid for war with Tunis, which having now received all the tributes due to her, would immediately look to war, as the expedient for renewing them.
In case a satisfactory disposition for peace should be manifested, you may proceed to arrange a Treaty, subject to the approbation of the President, and to the constitutional sanction. The Treaty of the 4th Novr. 1796 of which a copy is herewith sent, and may also be found in the laws of the U States Vol. 4 p. 44, may be taken for the basis and the body of it. You will omit however so much of the first Article as makes Algiers the guaranty, and of the last as makes the Dey the Arbiter and expositor of the Treaty; it being understood that a stipulation of this sort gives to that Regency an embarrassing connection with our affairs at Tripoli, and by wounding the pride of the Bashaw of the latter, adds the force of another passion to that of cupidity, in slighting his engagements. At the same time umbrage to Algiers ought to be avoided, by letting this change in the Treaty with Tripoli, be the act of the Bashaw, rather than of the United States, and be made so to appear to the Dey. No other part of the Treaty seems to be objectionable. But if there be any other which has been found inconvenient you are at liberty to omit it. As your residence and experience may have suggested also regulations which did not occur when the late Treaty was formed, but which may be useful in preventing impositions or disputes, the defects may be supplied. It seems particularly proper that the forceable use of american vessels by the Bashaw or his subjects, and the liability of the United States for the property of Tripoli, taken out of American vessels by the enemies of Tripoli, sh⟨ould⟩ be guarded against.
The good disposition which Sweden has shewn to unite her measures with those of the U States, for controuling the predatory habits of the Barbary powers, and particularly for bringing Tripoli to proper terms of peace, requires that in the negotiations for the latter purpose, there should be some understanding with her officers and Agents, if they are so disposed; and that the negotiations should even go on hand in hand, if their objects and arrangements be favourable to the plan; keeping however the Treaties which may result, as absolutely unconnected and independent, both ⟨in⟩ the view of the Bashaw and of Sweden, as if formed without the least understanding between the U. S. & Sweden. A joint appeal to the fears and interests of the Bashaw, by extinguishing the hope of dividing his enemies, will drive him to better terms with both. In any course of things it is desirable that you should avoid the appearance of turning the War of Sweden to any unfair advantage of the United States in making peace for themselves; a policy of such evil tendency in every respect, that nothing could advise it, but a discovery that Sweden was playing such a game against us.
It is expected by the President that you will cultiva⟨te⟩ the best understanding with Capt. Morris the commander of the Squadron; and that you will communicate with him with confidence and frankness in the conduct of your negotiations.
Should peace be established you will make with the Bashaw the arrangements for his receiving an American Consul as soon as one shall be provided. But you will have it understood that as the Consulate was interrupted so unjustifiably by himself, the reestablishment of it will give no title, even in point of usage, to presents of any sort. Should it be deemed expedient to send any little gratification along with a Consul, it will in that case have the advantage of being unexpected by the Bashaw, and the merit of proceeding from generosity and good will. Until a Consul shall be provided, you cannot do better than engage a continuance of the good offices of Mr Nissen, if he retains the confidence hitherto put in him. The President is sensible of his past services to this Country, and wishing him to have some recompence for them, will be glad of any explanations you can give as to the form and amount of a proper one. It will be best that no particular expectation on this head should be raised in Mr Nissen; but you may let him know generally, that his friendly care of the affairs of the U. States has attracted the favourable attention of the President.
The Commission herewith transmitted will inform you that the future destination given you, is to the Consulate at Algiers, which will be opened for you by the resignation of Mr OBrian, and the permission given him to retire on your arrival. The President having thought proper to discontinue the superintendance of that Consulate over others, your duties will be reduced accordingly, and therewith the salary to the standard of $2000 per annum. It being the Wish of the President to discourage on all occasions the venal and expensive customs with which Barbary now taxes the intercourse with civilized nations, it will be an agreeable circumstance if you can make yourself the Successor of Mr. OBrian, without the presents exacted from new Consuls. The attempt however must not risk the good understanding with that Regency. And if you deem the chance of success so slender as to require that you should go prepared to meet the demand, it may be most convenient for you to return from Tripoli to Leghorn, in order to provide the articles to be presente⟨d.⟩ For this purpose it is meant to lodge a fund there in due time. Were the Dey willing to accept in cash the value of the customary presents, the change would coincide with the general wish to simplify all our engagements in Barbary into a pecunia⟨ry⟩ form. I am with consideration Sir, your most Obt Sert.
James Madison
 

   
   RC (MB); letterbook copy (DNA: RG 59, IC, vol. 1). RC in a clerk’s hand, signed by JM. Enclosures not found.



   
   JM to Cathcart, 6 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:448).




   
   JM probably referred to events described in Commodore Dale’s letter to Robert Smith of 4 Oct. 1801, which told of the efforts of the pasha of Tripoli to negotiate a truce with the commander of the U.S. Mediterranean squadron (Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:593).



   
   For the course of these unsuccessful negotiations, which did not take place until early summer of 1803 and from which Cathcart was excluded by Commodore Richard Morris, see Irwin, Diplomatic Relations with the Barbary Powers, pp. 126–27.



   
   The “Treaty of Peace and Friendship between the United States of America and the Bey and Subjects of Tripoli, of Barbary” is printed in The Laws of the United States in Four Volumes (Philadelphia, 1799; EvansCharles Evans, ed., American Bibliography … 1639 … 1820 (12 vols.; Chicago, 1903–34). 36523), 4:44–48 (also printed in Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:349–68).



   
   JM referred to an incident in 1800 when the dey of Algiers commandeered the U.S. ship George Washington for his private business. In response, JM wrote that “the indignity is of so serious a nature” that it “deeply affected the sensibility not only of the President, but of the people of the United States.” His subsequent instructions to Richard O’Brien sought to preclude a repeat of the offense (William Eaton to JM, 10 Apr. 1801, and JM to O’Brien, 21 May 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:80, 82 n. 4, 214).



   
   Cooperation with Sweden—and other northern European powers—in the Mediterranean had first been formally suggested by that country during the Adams administration but had been rejected. With Tripoli’s declaration of war against the U.S., informal arrangements among U.S. and European consuls in the Mediterranean had been made for convoying neutral shipping and for shows of strength in the Barbary ports. JM’s instructions were, therefore, the next logical step toward alliance, but his caution in keeping negotiations formally separate was justified when the Swedes made peace with Tripoli in the fall of 1802 (John Quincy Adams to JM, 25 June 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:348–49; William Eaton to JM, 19 Oct. 1801, David Humphreys to JM, 9 Nov. 1801, and William Kirkpatrick to JM, 7 Jan. 1802, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:184, 233, 372; Eaton to JM, 22 Oct. 1802, Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:305).



   
   Nicolai C. Nissen, the Danish consul at Tripoli, had agreed to represent U.S. interests there in Cathcart’s absence during the hostilities between the U.S. and Tripoli (Cathcart to JM, 16 May 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:188). Cathcart suggested the “Presidents approbation” of Nissen’s conduct might be shown by a letter of thanks and the gift of a “snuff box adorn’d with the arms of the United States set in brilliants of the value of five or six hundred dollars.” JM ordered a gold snuffbox to be prepared and presented to Nissen (Cathcart to JM, 30 Aug. 1803, Tobias Lear to Nissen, 4 June 1804, and Cathcart to Nissen, 27 Aug. 1804, Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:525, 4:148, 467).



   
   The appointment of Cathcart as U.S. consul at Algiers was not acceptable to the dey, who, according to Richard O’Brien, “wanted here an american with a clean face.” “His Character,” the dey wrote President Jefferson, “does not Suit us as we know wherever he has remained that he has created difficulties and brought on a war.” Jefferson later appointed Cathcart to the consulate at Tunis (O’Brien to JM, 11 Oct. 1802, dey of Algiers to Jefferson, 17 Oct. 1802, and JM to Cathcart, 16 July 1803, Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:289, 301, 487–88).


